Title: To Benjamin Franklin from Francis Coffyn, 12 August 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.
Dunkerque Augst. 12th. 1779.
I had the honour of writing to your Excellency on the 2d. inst, Since which I have been favour’d with your Excellency’s letter of the 4th. As nothing can aford me greater pleasure then to be instrumental in helping your Excellencys charitable & humane vews in favour of the French Sailors who belonged to Capn. Cunningham & who have been Exchanged by the last Cartel as Americans, I will gladly render these poor men the service that lays in me, on their arrival here, but as they were ship’d clandestinely by Capn. Cunningham, I am intirely unacquainted with the terms upon which they were engaged, and therefore it is not in my power to certiffy their demands; however I shall advise them to make their deposition under oath before a Notary publick, an authentick Copy of which with their procuration, I shall take the liberty to address your Excellency, to be transmitted to America in order to obtain payment. One of said Sailors arrived here last monday, he inform’d me that his agreement was for 6 months, to receive 3. Guineas per month, besides a Share in the prizes agreable to the American laws; if so, I dare Say that either M. Deane or Mr. Hodge, will adjust their demands according to Justice.
Several other french Seamen who ship’d on board Said vessell, and who have been taken in the prizes, made their Escape out of prison, Some of ’em are now here, and the rest are dispersed; I shall gather as many as possible, to join in one deposition & procuration, to avoid the trouble of making different applications, my next will inform your Excellency of the result; interim I make free to advise your Excellency, that the man who arrived here, has made a Sort of complaint to Mr. Quesnel Commissary of the navy at this place, who in consequence of the orders formerly given him to make a Strict inquiry into the particulars of said ship, Seems to make himself rether busy about these men. He apply’d to me, and tol’d me that he would write to the Minister about their demands, this induced me to shew him your Excellencys letter, which must have convinced him, that your Excellency are favourably disposed to see them Justice done, and therefor tol’d him that it was needless to trouble the Minister about these matters.
Mr. Torris owner of the black prince privateer shew’d me a few days ago, a letter he received from his friend in London to whom he had sent the ransom bills for the vessells taken and ransom’d by sd. privateer, to procure the payment; the Gentleman Expresses some apprehensions in his letter, that the discharging of these bonds will Suffer difficultys, because (says he) in England they look upon that vessell to be a sort of a pirat, navigated by a parcell of Irishmen and that those who were found on board the Six prizes which have been retaken, will be tryed by the high Court of Admiralty in England, as pirats. This letter I observe, has struck a terror amongst a number of Irish Sailors who (encouraged by the Success of the black prince has had) have flock’d to this place, with an intend of shipping on board other privateers. I take the liberty at the request of Mr. Torris to ask your Excellency’s opinion upon this Subject, and to claim your Excellency’s protection, and advise on the steps that may be taken to save the poor men (who have had the misfortune of faling into the hands of the Ennemy) from an ignominious punishment. The English I think ought to be the last to punish the crimes of that nature, for no power has been So forward in forcing the subjects of the nations with which they are at war, to enter into their service.
I have the honour to remain with due respect Your Excellencys Most obedient & most devoted humble Servant
Frans. Coffyn
  
Addressed: To his Excellency / Dr. B. Franklin, / Minister plenipotentiary for the united / States of America, at the Court of / Versailles / at Passi.
Notations in different hands: Francois Coffin Dunkerque Aug. 12. 1779. / Copy
